       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 1 of 24




                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF KANSAS


In re: CCA Recordings 2255 Litigation,
                         Petitioners,
v.                                                         Case No. 19-cv-2491-JAR

United States of America,                                  (This Document Relates to All Cases)
                                       Respondent.


                                                     ORDER

         These habeas cases, consolidated for discovery purposes, involve claims that the

government violated petitioners’ Sixth Amendment rights when United States Attorneys

obtained recordings of attorney-client communications occurring at the detention facility

operated by Corrections Corporation of America in Leavenworth, Kansas (“CCA”).1 The

government has filed a motion for leave to conduct discovery under Rule 6 of the Rules

Governing Section 2255 Proceedings (“Rule 6”), seeking permission to serve on each

petitioner 24 interrogatories,2 24 document requests,3 and 8 requests for admission4 (ECF

No. 139).          Although the court finds the government has satisfied Rule 6(a) by

demonstrating good cause exists for discovery, not all the discovery proposed is




         1
             CCA is now called CoreCivic.
         2
             ECF No. 139-1.
         3
             ECF No. 139-2.
         4
             ECF No. 139-3.
                                                       1
O:\19-2491-JAR, In Re CCA\-139.docx
         Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 2 of 24




appropriately narrow under Rule 6(b). Thus, the motion is granted in part and denied in

part, as discussed in detail below.

    I.          Legal Standards

          In § 2255 proceedings, a party requesting discovery “must provide reasons for the

request” and include copies of the proposed discovery.5 The court may authorize discovery

if the party shows “good cause why discovery should be allowed.”6 The government may

show good cause by demonstrating the requested discovery is necessary for the government

to respond to the petitioner’s § 2255 motion.7 Thus, in evaluating whether good cause has

been shown, the court must consider the “essential elements” of the petitioner’s claim.8

The presiding U.S. District Judge, Julie A. Robinson, discussed the elements of petitioners’

Sixth Amendment claims in United States v. Black.9 Citing the Tenth Circuit’s opinion in

Shillinger v. Haworth,10 she ruled, “a per se Sixth Amendment violation occurs when: (1)

there is a protected attorney-client communication; (2) the government purposefully


          5
              Rule 6(b).
          6
        Rule 6 of the Rules Governing Section 2254 Cases, 1976 Advisory Committee
Notes. Rule 6 of the § 2254 rules is “fully applicable to discovery under these rules for §
2255 motions.” Rule 6 of the Rules Governing Section 2255 Proceedings, 1976 Advisory
Committee Notes.
          7
              United States v. Jack, No. 09-2626, 2013 WL 12329174, at *1 (D.N.M. Oct. 2,
2013).
          8
              Bracy v. Gramley, 520 U.S. 899, 904 (1997).
          9
        United States v. Carter, No. 16-20032-02, 2019 WL 3798142, at *75 (D. Kan.
Aug. 13, 2019).
          10
               70 F.3d 1132, 1142 (10th Cir. 1995).
                                                 2
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 3 of 24




intruded into the attorney-client relationship; (3) the government becomes ‘privy to’ the

attorney-client communication because of its intrusion; and (4) the intrusion was not

justified by any legitimate law enforcement interest.”11 Prejudice suffered by the petitioner

because of the intrusion, though not an element of a per se Sixth Amendment violation, is

relevant in considering a petitioner’s remedies.12

         If a party succeeds in establishing good cause exists for discovery to occur, the court

then must consider the moving party’s proposed discovery and “make certain that the

inquiry is relevant and appropriately narrow.”13 At the discovery stage, relevance is

broadly construed.14 “[A]ny matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case” is deemed relevant. 15




         11
              Carter, 2019 WL 3798142, at *75.
         12
              ECF No. 87 at 108 (citing United States v. Hadden, 475 F.3d 652, 661 (4th Cir.
2007)).
         13
              Rule 6 of the Rules Governing Section 2254 Cases, 1976 Advisory Committee
Notes.
         14
       See Erickson, Kernell, Deruseau, & Kleypas v. Sprint Sols., Inc., No. 16-mc-212-
JWL, 2016 WL 3685224, at *4 (D. Kan. July 12, 2016).
         15
          Rowan v. Sunflower Elec. Power Corp., No. 15-9227-JWL, 2016 WL 3745680,
at *2 (D. Kan. July 13, 2016) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,
351 (1978)). See also Waters v. Union Pacific R.R. Co., No. 15-1287-EFM, 2016 WL
3405173, at *1 (D. Kan. June 21, 2016) (“Relevance is broadly construed at the discovery
stage of the litigation and a request for discovery should be considered relevant if there is
any possibility the information sought may be relevant to the subject matter of the action.”
(internal quotations and citation omitted)).
                                                 3
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 4 of 24




Ultimately, “the scope and extent of . . . discovery is a matter confided to the discretion of

the District Court.”16

    II.         Good Cause for Discovery

          The government asserts discovery is necessary for it to determine whether (1) the

audio and/or video recordings contain protected attorney-client communications; (2) there

is evidence to support the purposeful-intrusion, privy-to, and prejudice aspects of

petitioners’ claims; (3) any petitioner waived any privilege or protection at the time of the

recordings; and (4) any petitioner’s § 2255 motion is procedurally or time barred.17 The

court finds the government has demonstrated good cause for conducting discovery, as

limited below.

                   A. Discovery Regarding Elements of Sixth Amendment Claims

          Discovery into the elements of each petitioner’s Sixth Amendment claim is

necessary for the government to fully evaluate and respond to each petitioner’s § 2255

petition.       Petitioners have placed these elements at issue, and fairness dictates the

government be allowed to test petitioners’ assertions on each element.18

          Petitioners argue the government has not established good cause to conduct

discovery on the issues of waiver of the attorney-client privilege and prejudice. Judge


          16
               Bracy, 520 U.S. at 909.
          17
               ECF No. 139 at 2-3.
          18
        See Barrett v. United States, No. 09-CIV-105-JHP, 2016 WL 7116071, at *4 (E.D.
Okla. Dec. 6, 2016).
                                               4
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 5 of 24




Robinson addressed petitioners’ argument as it applies to waiver in a memorandum and

order issued separately today.19 She concluded there is “overlap between the issue of

waiver of the privilege and waiver of the [Sixth Amendment] right,” such that “information

relative to waiver is pertinent to the government’s defense that petitioners cannot meet the

‘protected attorney-client communication’ element of their Sixth Amendment claims.”20

Accordingly, there is good cause for the government to conduct discovery on this issue.21

         As for discovery on the issue of whether individual petitioners suffered prejudice,

the court finds, under the present record, there is good cause. As noted above, prejudice

is not an element of a per se Sixth Amendment claim. Judge Robinson has stated, however,

that “in tailoring any individual relief, . . . prejudice . . . [is] relevant to the Court’s

determination of an appropriate remedy.”22 Petitioners appear to concede that no petitioner

will attempt to demonstrate individualized prejudice.23 They assert that while they have

no objection to answering Interrogatory No. 24 asking whether they claim actual prejudice,

there is no good cause for them to produce documents reflecting the harm or prejudice they

suffered in response to Request No. 23. If petitioners are willing to stipulate that they will



         19
              ECF No. 225 at 9-13.
         20
              Id. at 13.
         21
              See id.
         22
              Case No. 16-20032-JAR, ECF No. 758 at 181.
         ECF No. 174 at 2 n.4 (“True, a showing of specific prejudice could impact the
         23

appropriate remedy in a particular case. But no petitioners have alleged they can make
such a showing, even for that purpose.” (emphasis in original)).
                                              5
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 6 of 24




not attempt to demonstrate individualized prejudice, then the court agrees there is no good

cause for the government to pursue discovery on this issue. If, however, the court has

misconstrued petitioners’ position and they will not so stipulate, then prejudice remains an

open issue and the topic may be pursued in discovery. Therefore, by June 8, 2020,

petitioners are ordered to file either a stipulation along the lines discussed above or a

clarification of their position. If a stipulation is timely filed, the government shall not serve

Interrogatory No. 24 or Request No. 23. However, if no stipulation is filed, the issue of

individualized prejudice will remain open and there will be good cause for the government

to conduct the proposed discovery.

                   B. Discovery Regarding Procedural Defenses

         A number of the government’s proposed discovery requests speak to the

government’s procedural-bar defenses, which the government asserted in response to most,

if not all, of petitioners’ claims.24 These defenses argue individual petitioners’ Sixth

Amendment claims are waived or procedurally defaulted because the petitioner failed to

raise an issue on direct appeal and/or within the relevant one-year limitations period (e.g.,

the petitioner learned his communications were being recorded but did not take action




         24
          See, e.g., ECF No. 226 at 7-10; see also ECF No. 194-1 (fact sheets for each
petitioner marking “Yes” in response to the question “Procedural defense asserted by
USAO?”); Black, Case No. 16-20032-JAR, ECF No. 758 at 183 (noting the government
had “raised the defense of . . . procedural default in every response filed”).
                                               6
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 7 of 24




within one year of so learning). Although petitioners argue the defenses must fail, unless

and until Judge Robinson bars them from the case, they are at issue.25

         The discovery the government proposes (Interrogatory Nos. 12-20 and 22-23;

Request Nos. 4, 11-15, and 18-19; and Request for Admission No. 8) largely speaks to the

question of when each petitioner knew or should have known his telephone calls and

attorney meetings at CCA were being recorded. Petitioners argue the government has not

established good cause for such discovery because it has not said why it believes any

particular petitioner has information that would render his claims barred. Although a close

call, the court concludes the standard proposed by petitioners sets the bar too high.

Petitioners do not suggest—and the court cannot fathom—how the government already

would have such petitioner-specific-timing information, which would seem to be largely

in each petitioner’s sole possession.26 Thus, the court finds there is good cause to permit

the government to conduct discovery relevant to its defenses. Petitioners’ objections to

specific discovery requests are addressed below.




         As petitioners note, Judge Robinson rejected the government’s procedural default
         25

argument as applied to petitioner Petsamai Phommaseng in an August 13, 2019
memorandum and order. Case No. 15-20020-JAR, ECF No. 608 at 12-17. However, the
government’s procedural defenses are fact specific, and a separate analysis must be made
with respect to each petitioner.
         26
         Although a couple of the discovery requests seek information that could possibly
be obtained from sources other than petitioners, the parties do not address particular
requests in their general arguments for and against discovery on the procedural and time-
bar defenses.
                                            7
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 8 of 24




    III.       Discovery Permitted

               A. Overarching Objections

         Before addressing petitioners’ objections to specific discovery requests, the court

considers four objections applicable to all (or most) proposed discovery.

         Obtaining Discovery from Petitioners. Petitioners begin by making an overarching

argument that because § 2255 motions are “a continuing part of the criminal proceedings,”

the constitutional prohibition on compelled self-incrimination prohibits the government

from seeking discovery directly from petitioners or their habeas counsel.27 The court

rejects this theory. Petitioners have cited no caselaw in support, and the court has found

caselaw to the contrary.28 Petitioners do cite Fed. R. Crim. P. 16, which discusses the

differing disclosure requirements applicable to the government and a defendant in a

criminal proceeding, but petitioners do not account for the fact that Rule 6 specifically

authorizes “a party” (not “a petitioner”) to “conduct discovery under [either] the Federal

Rules of Criminal Procedure or Civil Procedure” in a habeas proceeding.29 In other words,

Rule 6 expressly recognizes that even though a § 2255 motion is in the nature of a

continuing criminal proceeding, discovery may be obtained under civil discovery rules.



         27
              ECF No. 174 at 1 (quoting Rule 6, 1976 Advisory Committee Notes).
         28
         See Barrett, 2016 WL 7116071, at *4-5 (permitting government to obtain from
habeas counsel certain records of trial counsel, ordering habeas counsel to provide a written
summary of “any mental health expert he intends to call at the evidentiary hearing,” and
giving the government leave to conduct a psychiatric examination of petitioner).
         29
              Rule 6(a) (emphasis added).
                                              8
O:\19-2491-JAR, In Re CCA\-139.docx
       Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 9 of 24




Finally, petitioners cite Kansas Rule of Professional Conduct 1.6(b) for the standard of

when an attorney may ethically reveal information related to representation of a client

without the client’s consent, but they do not explain the connection between that rule and

the government’s specific requests. Petitioners’ objection on this broad basis is overruled.

         Service of Interrogatories on Petitioners Individually. Next, petitioners object to the

government’s proposal to serve its set of 24 interrogatories on each petitioner separately,

arguing this exceeds the limit set in the scheduling order. The court overrules this

objection. The scheduling order permits each party to serve up to 25 interrogatories “on

any other party.”30 As petitioners themselves recognize, the court has “treated each of the

100+ petitioners as a separate Rule 6 party.”31 This court has consistently held each

petitioner must make an individualized showing of a Sixth Amendment violation to support

his § 2255 motion, so it only makes sense that the government may conduct discovery on

an individualized basis.

         Definition of “Petitioner.” Petitioners’ third objection is that the government’s

proposed discovery seeks information from each “petitioner,” which the government

defines as “including all present or former agents, representatives, attorneys, or other

persons or entities acting on the Petitioner’s behalf.”32 Petitioners assert this definition is



         30
              ECF No. 83 at 5.
         31
              ECF No. 174 at 3 n.10 (citing ECF No. 80 at 1-2; ECF No. 83 at 4; and ECF No.
90 at 3).
         32
              See, e.g., ECF No. 139-1 at 3.
                                                9
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 10 of 24




too broad and violates Fed. R. Civ. P. 34(a) and Fed. R. Civ. P. 33(a)(1). As the court

understands petitioners’ argument, they contend that proceeding under this definition

would require their counsel, the Federal Public Defender (“FPD”), to respond to all

discovery as if it were being addressed to the FPD directly. Thus, for example, in response

to Request No. 11, the FPD would have to produce any recording in which an FPD attorney

suggested to any client that the client “be cautious about what is said during telephone

conversations made from a detention facility.”33          The government responds to this

argument simply by stating petitioners should not be permitted “to avoid discovery by

allowing their attorneys to hold responsive materials.”34

         It is clear the government did not intend the definition of “petitioner” to be read as

broadly as it possibly could be. Rules 33(a) and 34(a) permit the service of discovery on

an opposing “party,” and discovery under these rules may not be directed to non-parties.35

However, the law is clear that a party’s interrogatory answers must include information

within the party’s possession, custody, or control, which includes factual information in

his attorney’s possession.36 Likewise, a party has a duty to produce requested documents



         33
              ECF No. 174-1 at 9 (citing ECF No. 139-2, Request No. 11).
         34
              ECF No. 180 at 3.
         35
         See United States v. One Parcel of Real Prop. Described as Lot 41, Berryhill
Farm Estates, 128 F.3d 1386, 1397 (10th Cir. 1997) (“The interrogatories propounded by
Dunmore were apparently directed to persons not parties to this litigation in violation of
Fed. R. Civ. P. 33.”).
         36
          Unified Sch. Dist. 467 v. Gray Architects, LLC, No. 14-1025, 2016 WL 2727281,
at *1 (D. Kan. May 6, 2016) (“This means the responding party must include in its answer
                                            10
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 11 of 24




in his possession, custody, or control, and documents held by the party’s attorney are

deemed to be within the party’s control.37 Therefore, although the government’s proposed

discovery may not be addressed to petitioner’s counsel directly, petitioners are required to

produce information, documents, or other things in their counsel’s possession.38

         Absence of Temporal Limits.        Petitioners also object that the government’s

proposed discovery fails “to provide any temporal limitations whatsoever.”39            The

government does not suggest an applicable date range in its reply. Thus, the court follows

the approach it recently took in permitting petitioner Phommaseng to serve document

requests: the court “leaves it to the parties to confer on the applicable date range,” and

“[s]hould the parties be unable to reach agreement, they must file a joint motion to resolve

the dispute, limited to two pages of argument for each side, within 5 days of the filing of

this order.”40




all information within its possession, custody, or control—including information known
by the responding party’s agents.”); Heartland Surgical Specialty Hosp., LLC v. Midwest
Div., Inc., No. 05-2164, 2007 WL 756631, at *4 (D. Kan. Mar. 8, 2007).
         37
       MGP Ingredients, Inc. v. Mars, Inc., No. 06-2318, 2007 WL 3353401, at *3 (D.
Kan. Nov. 10, 2007) (“Generally speaking, a party is deemed to have control over
documents held on its behalf by its attorneys.”).
         38
         To the extent the government is moving to obtain discovery, through petitioners,
of information in the possession of petitioner’s former counsel, the motion is denied. The
government has not clearly stated which discovery might fall into this category or why it
contends petitioners currently have control over such information.
         39
              ECF No.174 at 3.
         40
              ECF No. 126 at 14 (emphasis added).
                                              11
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 12 of 24




               B. Specific Objections

         Petitioners have asserted six objections to specific discovery proposed by the

government, which the court will now address in turn.

         Objection 1: Attorney-Client Privilege. Petitioners object to service of Interrogatory

Nos. 5, 12–19, and 22–23; Request Nos. 1–14, 16–19, and 22–24; and Request for

Admission No. 8 on the ground that such discovery would require petitioners to disclose

privileged attorney-client communications.          The undersigned notes Judge Robinson

recently rejected the government’s argument that petitioners implicitly waived attorney-

client privilege over communications when they placed the communications at issue in

bringing their habeas petitions.41 Thus, petitioners are at liberty to make well-founded

attorney-client-privilege assertions in response to the government’s discovery, if they

provide the required privilege log.42

         Petitioners’ privilege objection is overruled as to Request for Admission No. 8 and

Interrogatory Nos. 5, 12–19, and 22–23. This discovery generally seeks information about

whether, how, and when petitioners learned that meeting rooms and telephone calls at CCA

were being recorded. It does not request disclosure of protected communications. Even if

answering one of the listed interrogatories would require a petitioner to reveal that his

attorney informed him of the recordings, such answer would not reveal the substance of


         41
              ECF No. 225 at 5-9.
         42
         See ECF No. 82 at 4 (ruling that responses to discovery may include objections
“based on privilege and accompanied by a privilege log”).
                                               12
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 13 of 24




any legal advice. Instead, it would only indicate “the general topic of discussion between

an attorney and client,” which is not protected by the attorney-client privilege.43

         Petitioners’ privilege objection is conditionally upheld as to Request Nos. 2 and 7,

which seek the audio and video recordings that form the basis of petitioners’ Sixth

Amendment claims.                By their nature, such recordings include communications that

petitioners assert are subject to the attorney-client privilege. Nearly every petitioner has

filed a privilege log with details of the recordings.44 If, after reviewing those logs, the

government has specific good cause to challenge the privilege(s) asserted in any one of

them, the government may file a motion specifically addressing the challenged recording(s)

within five business days of this order.45 Petitioners may then respond within five

business days.46 As the parties address and brief this issue, the court reminds them of their

obligations under Fed. R. Civ. P. 26(g) and the sanctions that may be imposed upon

individual attorneys, as well as parties, if a discovery request, response, or objection is

made in violation of that rule.




         43
         See Sprint Commc’ns Co., L.P. v. Comcast Cable Commc’ns, LLC, No. 11-2684,
2014 WL 545544, at *6 (D. Kan. Feb. 11, 2014); New Jersey v. Sprint Corp., 258 F.R.D.
421, 427 (D. Kan. 2009).
         44
        ECF Nos. 205-2. Privilege logs of five additional petitioners are due June 8, 2020.
See ECF No. 214.
         45
        The court discussed how the government might limit its challenges during the
September 5, 2019 status conference. See ECF No. 21 at 39-41, 51-52.
         46
              No replies are contemplated.
                                                   13
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 14 of 24




         Because the court currently does not know how many privilege assertions the

government will challenge after reviewing the petitioners’ detailed privilege logs, the court

is not in a position to set the process for the review of challenged privilege assertions.

Should more than 20 hours of recordings be challenged, the court most likely will appoint

a special master to conduct the review,47 with the cost of such review borne equally by the

parties. The envisioned special master will be an expert in both electronically stored

information and privilege, so the parties should be aware that this cost could be significant.

One approach courts and parties have found useful in reducing the amount of time and cost

necessitated by voluminous privilege assertions is the submission of a representative

sample of withheld information for in camera review.48 The privilege determinations and



          The court rejects the government’s suggestion that a government “taint” or “filter”
         47

attorney be assigned to review all recordings petitioners withhold on privilege grounds.
ECF No. 139 at 3 (citing ECF No. 22 at 4 and 9-10, and ECF No. 42 at 2-3 and 9-10). The
government has cited no authority that the appointment of a taint attorney is required, and
in fact, has acknowledged some courts find the use of taint teams inappropriate. See ECF
No. 22 at 5 (“However, not all courts approve the use of taint teams.” (citing In re Grand
Jury Subpoenas, 454 F.3d 511, 523 (6th Cir. 2006); In re Search Warrant for Law Offices
Executed on March 19, 1992 and Grand Jury Subpoena Duces Tecum Dated March 17,
1992, 153 F.R.D. 55, 59 (S.D.N.Y. 1994)); see also ECF No. 21 at 60-61 (acknowledging
the government could not identify a case holding the court is required to use a taint
attorney). The court agrees with petitioners that giving the government access to allegedly
protected recordings—the very misconduct underlying petitioners’ claims—makes little
sense when neutral channels are available to evaluate privilege challenges.
         48
         See Hon. John M. Facciola & Jonathan M. Redgrave, Asserting and Challenging
Privilege Claims in Modern Litigation: The Facciola-Redgrave Framework, 4 Fed. Cts. L.
Rev. 19 (2010). The undersigned discussed the sampling method at the September 5, 2019
status conference. See ECF No. 21 at 38-39. The FPD then indicated it was not opposed
“to a spot check.” Id. at 43.
                                             14
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 15 of 24




conclusions reached by the court (or its designee) on the sample are then either (1) applied

to the remaining items on the privilege log by the parties,49 or (2) extrapolated such that if

a certain percentage of the sample is deemed not subject to protection, the privilege is

deemed waived as to all remaining items.50 The court directs the parties to address the

possibility of sampling in their briefs on the government’s challenges to privilege



         49
          See, e.g., In re Syngenta AG MIR 162 Corn Litg., No. 14-md-2591, 2017 WL
2555834, at *1 (D. Kan. June 13, 2017) (in camera review of 10% of documents claimed
subject to privilege); In re Vioxx Prods. Liab. Litig., Nos. 06-30378, 06-30379, 2006 WL
1726675 (5th Cir. May 26, 2006) (supporting district court review of a 2,000-document
sample of 30,000 documents designated as privileged); In re Vioxx Prods. Liab. Litig., 501
F. Supp. 2d 789, 815 (E.D. La. 2007) (applying sampling procedure and recognizing
sampling as an “acceptable solution . . . which fully protects the rights of the litigants to
claim privilege and at the same time is more feasible for the courts, less expensive for the
parties, and less time consuming for everyone involved”).
         50
          See, e.g., In re EpiPen Mktg., Sales Practices and Antitrust Litig., No. 17-md-
2785, 2018 WL 5281604, at *2 (D. Kan. Oct. 24, 2018) (setting sampling process and
ruling, “if the Court finds that fewer than four of the documents are entitled to attorney-
client protection, the Court will order Mylan to produce all remaining documents”); Better
v. YRC Worldwide Inc., No. 11-2072, 2015 WL 11142863, at *3 (D. Kan. Sept. 23, 2015)
(“[T]he court hereby orders that if more than 100 documents are submitted for in camera
review, the court will select ten at random for review and ruling. If the court finds that
fewer than three of that randomly selected sample are entitled to protection, then the
undersigned will deem all privileges and protections waived for the remainder of the
documents submitted for in camera review.”); Seastrand v. US Bank, N.A., No. 2:17-CV-
00214, 2018 WL 6705681, at *1 (D. Utah Dec. 20, 2018) (“Upon receipt of the Documents
alleged to be privileged, the court will review a random sampling of 5 documents. . . .
Based upon the review of the sample, the court will rule on the claim of privilege as to all
of the Documents alleged to be privileged.”); Storagecraft Tech. v. Persistent Telecom
Sols., Inc., No. 2:14-cv-76, 2016 WL 5852464, at *2 (D. Utah Oct. 6, 2016) (planning for
in camera review of documents to which a party challenges the assertion of a “Confidential
Attorneys Eyes Only” designation, and determining that if the court finds over-designation,
it will impose sanctions that could include “stripping confidential designations from all of
[the] documents”).
                                             15
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 16 of 24




assertions, including their views on an appropriate sample size and, if the second approach

is pursued, the “failure-rate percentage” that would waive privilege over all recordings.

         Petitioners’ privilege objection to service of Request Nos. 1, 3-6, 8-14, 16-19, and

22-24 is overruled. These requests, on their face, do not seek documents or recordings that

necessarily contain privileged attorney-client communications, and the court allows them

to be served. Petitioners note that Request Nos. 1, 22, and 24, 51 “would capture” some

protected attorney-client communications.52           Petitioners are not barred from making

specific privilege assertions in responding to these requests. To the extent a petitioner

withholds certain material on the basis of privilege, he must provide a detailed privilege

log that conforms with the law in this district.53

         Objection 2: Identification of Specific Communication. Petitioners object to service

of Interrogatory Nos. 1-2 and 7-8 on the ground that they seek information duplicative of

that provided in each petitioner’s privilege log. This objection is sustained. These four

interrogatories seek information about every recorded attorney-client communication that

each petitioner relies on as a basis for his Sixth Amendment claim, including the date and

time of the communication, the general topic of discussion, the individuals present or who

listened in, and (with respect to video recordings) a description of observable nonverbal



         51
              Petitioners state this is “not an exhaustive list.” ECF No. 174 at 2 n.7.
         52
              Id.
         53
        See Fish v. Kobach, Nos. 16-2105-JAR, 15-9300-JAR, 2016 WL 893787, at *2-
3 (D. Kan. March 8, 2016) for a detailed discussion of privilege-log requirements.
                                                 16
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 17 of 24




communication. This information is set out in each petitioner’s privilege log54 and/or fact

sheet.55 To the extent this discovery seeks interview room numbers, petitioners state the

video recordings “don’t capture” room numbers; and to the extent it seeks the file names

of video recordings by visit, petitioners state the FPD “knows of no way to isolate file

names of individual visits.”56 Because this discovery is not appropriately narrowed under

Rule 6(b), it is not permitted.

         Objection 3: Relative Access to Information. Petitioners next object to the service

of Interrogatory Nos. 16-19 and Request for Admission Nos. 1, 2, 4, and 6, arguing the

information sought by such discovery is “just as accessible to the government” as it is to

petitioners.57

         Petitioners’ objection is sustained as to Interrogatory No. 16, which asks whether

each petitioner signed a form while detained at CCA regarding the monitoring and

recording of telephone conversations within CCA. Because the government can obtain any

such form from CCA as easily as could a petitioner and, more importantly, because it




         54
              ECF No. 205-2.
         55
              ECF No. 194-1.
         56
              ECF No. 174 at 2 n.5.
         See Fed. R. Civ. P. 26(b) (discovery must be “proportional to the needs of the
         57

case, considering [among other things] the parties’ relative access to relevant
information”).
                                             17
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 18 of 24




appears the government already has such forms in its possession,58 this discovery is not

appropriately narrow. Although the government asserts Interrogatory No. 16 “is necessary

to determine whether the petitioners dispute what the intake forms show,”59 the question

of petitioners’ signatures on the form is addressed in Request for Admission No. 7, and, in

any event, the intake forms show what they show. The government is prohibited from

serving Interrogatory No. 16.

          Petitioners’ objection is overruled as to Interrogatory Nos. 17-19, which ask for

information about steps petitioners or their counsel took to have their telephone calls go

unmonitored or unrecorded. This information is in each petitioner’s possession and is

outside the government’s control. Likewise, their objection is overruled as to Request for

Admission Nos. 1, 2, 4, and 6, which ask each petitioner to admit receiving and/or reading

certain documents provided him at CCA. This discovery is relevant and narrowly tailored.

         Objection 4: Non-Attorney Calls and Meetings.         Petitioner’s fourth specific

objection is that the government’s proposed discovery about petitioners’ knowledge or

understanding that telephone calls and meetings at CCA were being monitored or recorded

(Interrogatory Nos. 6, 12-13, 15-16, and 20) is irrelevant to the extent the discovery seeks

information about the monitoring of conversations with non-attorneys. Petitioners also



        See ECF No. 194-1 (fact sheets answering in paragraph 18 whether “Government
         58

has documentary evidence that Petitioner signed a ‘Monitoring of Inmate/Detainee
Telephone Calls’ intake form”).
         59
              ECF No. 180 at 3.
                                             18
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 19 of 24




assert it would be unduly burdensome for their counsel to review thousands of telephone

calls to non-attorneys to accurately answer the proposed interrogatories on this subject.

         The court overrules these objections.          Each petitioner’s knowledge and

understanding of recording and monitoring that was occurring at CCA—including when

and how a petitioner came to the knowledge or understanding—is relevant to the

government’s waiver and time-bar defenses. For example, even if a petitioner states in his

interrogatory answer that he was told only non-attorney telephone calls were recorded,

such an answer could allow the government to probe further into whether the petitioner

had reason to believe such a statement and/or took steps to learn anything more about

whether protected communications also were recorded. Moreover, if a petitioner admits

to having knowledge or being told that his non-attorney telephone calls and meetings were

recorded, the government could argue it is more likely than not the petitioner also knew his

attorney telephone calls and meetings were recorded. Finally, if a petitioner discussed his

knowledge that calls were being recorded, when he did so is relevant to whether he brought

a timely claim.

         Petitioners have failed to adequately support their objection that it would be unduly

burdensome for them to listen to the non-attorney telephone calls as they prepare to answer

the government’s proposed discovery. As this court has previously noted, a party asserting

undue burden is required to “clearly support” that objection with “an affidavit or other




                                              19
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 20 of 24




evidentiary proof of the time or expense involved in responding to the discovery request.”60

In support of their burdensome objection, petitioners submit the declaration of Lydia

Krebs, an attorney employed by the FPD.61 Krebs estimates the FPD has “more than 1,100

recordings of non-attorney-client calls in its possession.”62 But she does not indicate the

time or expense that would be involved in reviewing these non-attorney telephone calls.

She does not, for example, extrapolate from a sample of non-attorney telephone calls an

estimate of the length of each call.63 Although Krebs states that in addition to the time a

reviewer would have to spend listening to each recorded call, the court should consider the

time it would take the reviewer to “locate and load each recording” and produce a privilege

log, petitioners present no proof of how much time such tasks take.64 It seems to the court

that the task of listening to non-attorney telephone calls for the information sought by the

discovery at issue (e.g., for a discussion that telephone calls at CCA were recorded) could

easily be outsourced—even to a person having little familiarity with this case. Petitioners




         60
         ECF No. 79 at 6 n.17 (citing Fish v. Kobach, Nos. 16-2105-JAR-JPO, 15-9300-
JAR, 2016 WL 893787, at *1 (D. Kan. March 8, 2016); Waddell & Reed Fin., Inc. v.
Torchmark Corp., 222 F.R.D. 450, 454 (D. Kan. 2004); Sonnino v. Univ. of Kan. Hosp.
Auth., 220 F.R.D. 633, 653 (D. Kan. 2004); and McCoy v. Whirlpool Corp., 214 F.R.D.
642, 646 (D. Kan. 2003)).
         61
              ECF No. 174-1.
         62
              Id. at ¶ 10.
         63
              Cf. id. at ¶ 2 (estimating the length of the average attorney-client call).
         64
          In addition, it is not clear what type of privilege petitioners foresee asserting over
calls not made to attorneys.
                                                  20
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 21 of 24




do not indicate the expense they would incur by such outsourcing. To put it simply,

petitioners have not met their burden of supporting their objection by presenting adequate

proof of the time or expense involved in responding to the proposed discovery.

         The government is permitted to serve Interrogatory Nos. 6, 12-13, 15, and 20.65

         Objection 5: Expert Witness Communication. Petitioners object to Request No. 24,

which seeks, “Any and all documents you have provided to or received from, and any

correspondence you have had with, any expert witness you anticipate calling to testify on

your behalf.”66 Petitioners assert this request exceeds the scope of what they must provide

in expert witness reports under Fed. R. Civ. P. 26(a)(2). The government responds that the

information sought is discoverable under Fed. R. Civ. P. 26(b)(4)(C).

         Rule 26(b)(4)(C) provides that “communications between the party’s attorney and

any [expert witness,] regardless of the form of the communications” are protected as trial

preparation materials and need not be disclosed “except to the extent that the

communications: (i) relate to compensation for the expert’s study or testimony; (ii) identify

facts or data that the party’s attorney provided and that the expert considered in forming

the opinions to be expressed; or (iii) identify assumptions that the party’s attorney provided

and that the expert relied on in forming the opinions to be expressed.” 67 The court,


         65
              The court prohibited service of Interrogatory No. 16 above. See supra pages 17-
18.
         66
              ECF No. 139-2 at 24.
         67
         See also Lloyds of London Syndicate 2003 v. Fireman’s Fund Ins. Co., 320 F.R.D.
557, 561 (D. Kan. 2017) (“Rule 26(b)(4)(C) presumes that all communications between an
                                           21
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 22 of 24




therefore, will permit the government to serve Request No. 24 only if it is modified to

address the limits imposed by Rule 26(b)(4)(C).

         Objection 6: Relevance. Petitioners’ last objection is that Request Nos. 4, 9-15, and

18-19; and Interrogatory Nos. 5-6, 12-14, 16, 20, and 22-23 seek information that is

irrelevant because they “go well beyond what Petitioners knew or could have known.”68

This objection is overruled. The court finds Request Nos. 9-10 seek information about

whether petitioners waived attorney-client privilege by disclosing otherwise protected

communications to third parties.       As noted above, Judge Robinson has found such

information relevant to whether petitioners can meet the “protected communications”

element of their Sixth Amendment claims.69 Request Nos. 4, 11-15, and 18-19; and

Interrogatory Nos. 6, 12-14, 16, 20, and 22-23 are relevant to the government’s waiver and

time-bar defenses because, as discussed above, they seek information about when each

petitioner knew or should have known his telephone calls and attorney meetings at CCA

were being recorded.70 Interrogatory No. 5 also falls into this category of information

relevant to those defenses.




expert and a party’s attorney are protected as work product unless the communications fall
within one of the three exceptions.”).
         68
              ECF No. 174 at 3.
         69
              See supra pages 4-5.
         70
         See supra pages 7 and 18-19. The court notes that an objection to Interrogatory
No. 16 was upheld on other grounds, and it may not be served despite its relevance. See
supra pages 17-18.
                                              22
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 23 of 24




    IV.         Timing of Petitioners’ Responses

          Finally, the FPD “objects to any order requiring it to obtain information or notarized

documents from petitioners in BOP [Federal Bureau of Prisons] custody by July 1, 2020”

(the date on which the government’s responses to written discovery are due). 71 The FPD

notes the government’s discovery requests are voluminous, and it provides anecdotal

evidence that during the Covid-19 pandemic it is not uncommon for 20 days to pass

between the time an attorney requests a call with his client in BOP custody and the time

the call is scheduled.72 Petitioners do not suggest, however, what they believe is an

adequate discovery-response time.

          Currently, the deadline for motions requesting leave to file dispositive motions is

July 6, 2020, and the deadline for completion of all discovery is September 1, 2020.73

Petitioners must understand that extending their discovery-response deadline past July 1,

2020, will likely necessitate a corresponding extension of these and other remaining

deadlines. Petitioners have previously asserted with dismay that due to past extensions in

this case, “a substantial number of petitioners will have already completed, or will be close

to completing, their custodial sentences by the time the evidentiary hearings are scheduled

to start.”74 Thus, the court presumes petitioners recognize the need to limit extensions to


          71
               ECF No. 174 at 5.
          72
               ECF Nos. 174 at 5, 174-1, 174-2.
          73
               ECF No. 127 at 4.
          74
               ECF No. 123 at 24.
                                                  23
O:\19-2491-JAR, In Re CCA\-139.docx
      Case 2:19-cv-02491-JAR-JPO Document 230 Filed 06/04/20 Page 24 of 24




the greatest extent possible. At this time, the court sets July 1, 2020, as petitioners’

response deadline. Should a more particularized need arise to extend this deadline,

petitioners may file a motion for extension, addressing therein the effect the requested

extension will have on remaining scheduling-order deadlines.

         IT IS THEREFORE ORDERED that the government’s motion for discovery is

granted in part and denied in part. By June 10, 2020, the government may serve all

proposed discovery to which an objection has not been sustained herein. Petitioners must

respond by July 1, 2020.

         Dated June 4, 2020, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                 James P. O=Hara




                                            24
O:\19-2491-JAR, In Re CCA\-139.docx
